Case: 14-155    Document: 19     Page: 1   Filed: 10/07/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

IN RE FUJITSU LIMITED AND FUJITSU NETWORK
           COMMUNICATIONS, INC.,
                   Petitioners.
             ______________________

                        2014-155
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Northern District of Illinois
in No. 1:12-cv-03229, Judge James F. Holderman, Jr.
                 ______________________

                     ON PETITION
                 ______________________

    Before PROST, Chief Judge, DYK and MOORE, Circuit
                         Judges.
PROST, Chief Judge.
                        ORDER
    Fujitsu Limited and Fujitsu Network Communica-
tions, Inc. (petitioners) petition for a writ of mandamus to
direct the United States District Court for the Northern
District of Illinois to vacate its orders compelling produc-
tion of certain documents.
    In seeking a writ of mandamus, petitioners must es-
tablish a “clear and indisputable” right to relief and that
Case: 14-155     Document: 19    Page: 2     Filed: 10/07/2014



2                                     IN RE FUJITSU LIMITED




they “lack adequate alternative means to obtain the
relief” they seek. Cheney v. U.S. Dist. Court, 542 U.S.
367, 380-81 (2004) (internal citations omitted). And,
“even if the first two prerequisites have been met, the
issuing court, in the exercise of its discretion, must be
satisfied that the writ is appropriate under the circum-
stances.” Id. at 381.
    That standard has not been met here. The Supreme
Court has held that issues concerning requests to compel
documents can be raised on timely appeal to this court
from a final district court decision. Mohawk Indus., Inc.
v. Carpenter, 558 U.S. 100, 109 (2009) (“postjudgment
appeals generally suffice to protect the rights of litigants
and ensure the vitality of the attorney-client privilege”).
That holding applies to the circumstances of this case.
We also deny petitioners’ alternative request that we
direct the district court to enter an opinion “that provides
guidance to the parties as to the scope of the 2014 Orders”
because that request also does not meet the standard for
granting mandamus.
      Accordingly,
      IT IS ORDERED THAT:
      The petition for mandamus is denied.
                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court


s26